Title: From Thomas Jefferson to Philip Mazzei, 10 March 1805
From: Jefferson, Thomas
To: Mazzei, Philip


                  
                     Dear Sir 
                     
                     Washington Mar. 10. 05.
                  
                  Mr. Latrobe, superintendant of the public buildings having occasion for a stone carver, capable of carving the Capitel & frize of a Corinthian order. I have taken the liberty of addressing him to you to seek a proper character, he arranging with mr Appleton to recieve the person on your recommendation & to pay whatever monies may be necessary. we want a mere workman, but of real proficiency in his art; yet of no higher pretension. will you be so good as to give the aid desired?
                  Your letters of June 15. 25. July 19. had been recieved in due time, and three days ago came to hand that of Dec. 15. with copies of 1801. Sep. 28. and 1803. Feb. 15. not before recieved. no trial has been made of the earth for floating bricks. a factitious stone which floats in water & is fire proof was invented here about 3. years ago, but offering no utility, tho’ extremely cheap, is considered as a matter of mere curiosity.    I write this day to Bishop Madison for an authenticated certificate of Bellini’s death, which shall be forwarded to you. I am of opinion he left no property. he had asked of me to accept & place at Monticello mrs Bellini’s picture. but the administrator has never sent it to me. should it be sent me, I should think his wishes better answered by consigning it to any one of her friends in Italy whom you should designate to me.    I have just taken up & sent off the trees & grapes recieved from yourself & mr Appleton. a sufficient number are alive of all the kinds to ensure their preservation, except the Smyrna, of which 1. only lived, and the Peach apricot of which 1. lives. the stones were planted but have not yet come up. I set out immediately for Monticello to have them planted and hope they will be big enough to welcome my return there 4. years hence. while there I shall see mr Carr, who I think by this time must have got through all the doublings of the law with the purchaser of Colle, & recieved his last paiment. the moment he puts it into my hand, the balance due on that sale shall be remitted you with the account. that will close every thing which was left in charge with me. as to your concerns with Webb, Nicholas, Randolph, Page, nothing more need ever be thought of them. they are closed in bankruptcy. but your house & lot in Richmond are becoming of some value. a person has taken possession & keeps the house in repair, on his own authority, & nobody being authorised to call him to account he bids defiance. if you thought proper to send a blank power of attorney, I would insert the name of some good person who should recover it from him. if it is neglected much longer you will be barred by the act of limitation. 
                  The late presidential election was determined by 162. against 14. votes, and these will be with us in one year more. I send you my inaugural address. as that of 1801. was a declaration of principles, this of 1805. is an account of practice on these principles, a compte rendu, which the nature of the occasion obliged to be very summary. the head of Indians was a little extended with an ironical eye to the modern declaimers against philosophy. a piece lately published in a Boston paper presents so just and concise a summary of the proceedings of the administration the last 4. years that I cannot help sending it to you. I shall put it under cover to mr Appleton with a desire to prevent it’s saddling you with postage. I salute you with constant & affectionate friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               